ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_07_EN.txt. SEPARATE OPINION OF JUDGE ELIAS

After careful reflection I have reluctantly decided to go along with the
majority of the Court in accepting the Order just made, but for reasons
other than some of those given in the preambular paragraphs.

The present case is probably unique in that it was the first in which an
applicant State brought a simultaneous and parallel action to the Court
and to the Security Council asking both for legal and political remedies
or reliefs. While this step would seem legally admissible, it clearly has its
own problems and implications from which my dilemma has arisen.
Without embarking here upon any detailed analysis of the relationship
between the Security Council and the Court as co-ordinate principal
organs of the United Nations under Article 7 (1) of the United Nations
Charter, or the correct interpretation of Article 36 (1) of the Statute of the
Court, both organs are competent each in its own sphere to deal with the
matter submitted to it and come to its own conclusions thereon. The
implications of this will be considered presently.

On the question of jurisdiction to entertain the Greek Application for
the request for provisional measures of protection in this case, I accept
the majority view that it is not necessary to decide the question for the
purpose of indicating provisional measures of protection under Article
41 of the Statute of the Court.

My main quarrel with the reason apparently given for the Order is that
the Greek Government has failed to establish that it has suffered irrep-
arable damage or harm to the continental shelf which would warrant the
indication of interim measures of protection within the meaning of Article
41 (1) of the Statute of the Court, which can indicate such measures only
“if it considers that circumstances so require”. It does not seem to me that
the Court, by appearing to lean more towards “preservation” of rights and
less towards possible aggravation of the situation or expansion of the
dispute, has maintained sufficient balance between the two elements as
laid down in the Court’s own jurisprudence.

Prejudice to the rights in question has commonly been claimed to
consist in either physical destruction or disappearance of the subject-

28
28 AEGEAN SEA (SEP. OP. ELIAS)

matter of the dispute. It thus appears that the aggravation or expansion
of the dispute must relate to a situation or state of fact which may be
worsened by act of one or both parties pending the final decision—that is,
something done which might frustrate the giving of an effective decision.
On the other hand, consideration of the aggravation or extension is
sometimes narrowly construed, as has happened in the present case. The
argument in the present case seems to be that even if the Applicant has
the rights claimed by it, they could be compensated for in cash or kind if
the other side should ultimately be found to be in the wrong. This is not a
satisfactory state of affairs.

Despite the Geneva Convention on the Continental Shelf of 1958,
Article 2 (2) and (3) of which gives exclusive rights to the coastal State, the
Turkish Government granted licences of exploration and exploitation,
that is, oil concessions, to its national oil company, without the consent
of the coastal State. This would appear to be prejudicial to the right of
exclusivity claimed by the latter. The obiter dictum sometimes cited from
the Legal Status of South-Eastern Greenland case (P.C.I.J., Series A/B,
No. 48, 1932, p. 268) to the effect that even action calculated to change the
legal status of the territory would not in fact have irreparable consequences
for which no legal remedy would be available (pp. 284 and 288) must be
regarded as limited to the peculiar circumstances of that case, in which
the Court found “the state of mind and intentions” in both countries were
so “eminently reassuring” that there was no need to indicate interim
measures “for the sole purpose of preventing regrettable events and
unfortunate incidents”. To say the least, in both Greece and Turkey today
the state of mind and the intentions are far from “reassuring’’.

The rights in the continental shelf in the Aegean Sea are not like those
which hunting and farming rights connote in the South-Eastern Green-
land case. Nor is there a true comparison between the case of groups of
individuals inhabiting diverse parts of a sparsely populated continent
over 40 years ago and that of two industrialized nations engaged in
competitive exploitation of wasting assets like oil in the crowded Aegean
Sea. In the latter, the danger of friction and even explosion is real and the
resulting damage might be irremediable.

Rather than follow the South-Eastern Greenland formuia religiously, it
seems to me that a better and more relevant guide in our type of case is
to be found in the Electricity Company of Sofia and Bulgaria case (P.C.I.J.,
Series A/B, No. 79, 1939, pp. 194-199). There the Court declared that
Article 41 of the Statute of the Court:

LL
+

. applies the principle universally accepted by international
tribunals . . . that the parties to a case must abstain from any measure
capable of exercising a prejudicial effect in regard to the execution

29
29 AEGEAN SEA (SEP. OP. ELIAS)

of the decision to be given and, in general, not allow any step of any
kind to be taken which might aggravate or extend the dispute”.

There is the continuing danger that, in the face of standing armies on
opposite coasts, the frequent surveillance of each other’s movements by
the overflying of aircraft, and the presence of a large fleet of landing
vessels on the Turkish coast facing the Greek islands, an armed conflict
will break out. It is, therefore, necessary to discourage both sides from
maintaining the continuing harassment and infringement of alleged rights
until the settlement of the issues that divide them. That is why the Court
is, in my view, along the right lines when it emphasizes this point in
paragraph 41 of the Order as follows:

“Whereas both Greece and Turkey, as Members of the United
Nations, have expressly recognized the responsibility of the Security
Council for the maintenance of international peace and security;
whereas, in the above-mentioned resolution, the Security Council
has recalled to them their obligations under the United Nations
Charter with respect to the peaceful settlement of disputes, in the
terms set out in paragraph 39 above; whereas, furthermore, as the
Court has already stated, these obligations are clearly imperative in
regard to their present dispute concerning the continental shelf in the
Aegean; and whereas it is not to be presumed that either State will
fail to heed its obligations under the Charter of the United Nations
or fail to take account of the recommendations of the Security Council
addressed to them with respect to their present dispute.”

It seems to me that there are substantive as well as procedural questions
raised in the consideration of the application of Article 41 of the Statute
of the Court which require urgent and serious re-thinking by the Court.
There is, for instance, the question of preliminary or incidental jurisdic-
tion; and there is also the concept of the judicial criterion concerning
aggravation and extension of a dispute. After all, the General Assembly
recommended in its resolution 171 (II) of 14 November 1947:

“*_.. that it is also of paramount importance that the Court should
be utilized to the greatest practicable extent in the progressive develop-
ment of international law, both in regard to legal issues between
States and in regard to constitutional interpretation ...” (italics
added).

30
30 AEGEAN SEA (SEP. OP. ELIAS)

Finally, the apparent acceptance by the majority of the Court that,
once any damage resulting from the exploration and/or exploitation by
Turkey is capable of being compensated for in cash or kind, Greece
cannot be said to have suffered irreparable damage does not seem to me
to be a valid one. It means that the State which has the ability to pay can
under this principle commit wrongs against another State with impunity,
since it discounts the fact that the injury by itself might be sufficient to
cause irreparable harm to the national susceptibilities of the offended
State. The rightness or wrongness of the action itself does not seem to
matter. This is a principle upon which contemporary international law
should frown: might should no longer be right in today’s inter-State
relations.

Despite some of the reasonings, with which I do not agree, it is impor-
tant to underline the significance of paragraph 41 of the Order which, as
I understand it, spells out as far as possible the substance of the Security
Council resolution, which is that both sides should respect each other’s
rights and do nothing to worsen the situation pending meaningful nego-
tiations and peaceful settlement of the dispute. Since this must be the
main objective of the Greek Government’s request and since the substance
of the Security Council resolution which has thus been incorporated had
been accepted as such by the Applicant, the Order has gone far towards
achieving the desired result.

The original Greek request, it must be noted, could not in any case
have been granted as prayed. Even if the Court were disposed to grant
any request, it should have had to be limited to restraining both sides to
keep the peace until negotiation and settlement. Although the Order
speaks the language of refusal it is nevertheless to be hoped that it will
serve the cause of peace.

(Signed) Taslim ©. Eras.

31
